Citation Nr: 0605703	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  98-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia, to 
include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from September 1977 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In January 1999, May 2003, and January 2005, the appeal was 
remanded to obtain additional development.  The remand 
directives have been satisfied and the case is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran was first diagnosed with schizophrenia in 
October 1990, three years after his discharge from service 
for personality disorder. 
 
2.  The competent medical evidence reflects a current 
diagnosis of schizoaffective disorder. 
 
3.  The record is devoid of evidence establishing a causal 
connection between the veteran's current schizoaffective 
disorder and his in-service personality disorder.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia, to 
include schizoaffective disorder, have not been met.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for his currently 
diagnosed schizoaffective disorder.  He contends that he was 
incorrectly diagnosed with personality disorder in 1987, and 
that his discharge was, in fact, linked to his current 
disability.  The preponderance of the evidence is against the 
veteran's claim, because there is no evidence to substantiate 
his misdiagnosis allegation, and because there is no 
competent medical evidence to establish a nexus between his 
in-service personality disorder and his current 
schizoaffective disorder.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).

The first element, medical evidence of a current disability, 
is met because the record includes a continuous schizophrenia 
or schizoaffective disorder diagnosis from VA treating 
physicians from October 1990 through the present.  In June 
1999, a VA examiner also diagnosed the veteran with 
schizoaffective disorder, depressive type.  Thus, there is 
medical evidence of a current disability.

The second element, medical evidence of in-service incurrence 
or aggravation of an injury or disease, is also met.  
According to the June 1977 enlistment examination, the 
veteran entered service in sound condition.  In September 
1987, before discharge, he was diagnosed with mixed 
personality disorder with paranoid and passive-aggressive 
features.  In November 1987, the veteran was discharged and 
his form DD-214 lists personality disorder as the reason for 
discharge.  Thus, the veteran had in-service incurrence of 
personality disorder.

The third element, medical evidence of a nexus between the 
current disability and the in-service disease or injury, is 
not met, because there is no competent medical evidence to 
link the veteran's current schizoaffective disorder with his 
in-service personality disorder.  

The veteran claims that he began to hear voices during 
service, but there is no reference to such auditory 
hallucinations in his service medical records.  The veteran 
also contends that the in-service personality disorder 
diagnosis was in error.  It does not appear that the veteran 
has special medical training; thus, he is not competent to 
render a medical opinion in this regard.  Competent medical 
evidence is needed to establish the nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

To substantiate his contention of a misdiagnosis, the veteran 
submitted a July 1996 article from the Army Times describing 
the misdiagnosis of personality disorder by an Air Force 
clinical psychologist.  However, nothing was submitted into 
evidence to suggest that the veteran himself was misdiagnosed 
and he was not the subject of the article.  The veteran 
pointed out the November 1996 handwritten note by VA 
physician, Dr. Evans, that directed the borderline 
personality disorder diagnosis to be discontinued in support 
of a schizoaffective disorder diagnosis.  Here, Dr. Evans 
updated the veteran's diagnosis, but did not suggest that the 
in-service diagnosis was incorrect.  The fact that the 
veteran was diagnosed with schizoaffective disorder several 
years following service does not establish that the in-
service diagnosis was incorrect.  There is nothing in the 
record to suggest that the in-service diagnosis was incorrect 
and this lack of evidence weighs against the veteran's claim.

The June 1999 VA psychiatric evaluation report, which was 
followed up by a July 1999 addendum after the examiner 
reviewed the entire medical record, diagnosed schizoaffective 
disorder, depressive type, and opined that the symptoms did 
not appear until 1990, three years after service.  The 
examiner stated that there is no evidence that the veteran's 
disability resulted from an aggravation of an underlying in-
service defect.  Thus, there is no competent medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

The veteran's representative questioned the validity of this 
opinion stating that the VA examiner did not have the 
veteran's service treatment records and other records 
available at the time the opinion was given.  He points to 
other evidence provided by VA treating physicians who deal 
directly with the veteran-stating that they had changed his 
diagnosis from personality disorder to schizo-affective 
disorder.  

In response to the first point, the VA examiner of June 1999 
and the addendum to that report make it clear that the 
examiner had access to the veteran's service and post service 
treatment records.  He said that he had reviewed the reviewed 
the records and referenced many of them in his both reports.  
He specifically addressed the fact that the veteran had not 
demonstrated psychotic or hallucinations in September 1987 
before the veteran was discharged, in June 1988 about six to 
seven months after his discharge, or in 1990 when discharged 
from a VA hospital.  

Despite evidence of a current disability and an in-service 
disability, there is no evidence of a nexus between the two.  
Thus, the veteran's claim is denied.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

Here, VA sent the veteran two letters that gave him adequate 
notice.  The May 2003 letter notified the veteran of the 
evidence necessary to establish service connection, what was 
already in the claims file, what VA had and would obtain on 
the veteran's behalf, and what evidence the veteran should 
submit to VA himself.  The letter also informed the veteran 
that it was his responsibility to ensure that all relevant 
evidence is received by VA.  Pursuant to the May 2003 remand 
order, the letter also specifically asked the veteran for 
schizophrenia treatment reports.  

In February 2005, VA sent the veteran another post-remand 
letter that updated him as to the status of his claims file 
and, pursuant to the January 2005 remand, asked for in-
service treatment information.  The May 2003 and February 
2005 letters satisfied VA's duty to notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's VA treatment 
records, his service medical records, his Social Security 
Disability file, and the June 1999 VA examination report with 
the July 1999 addendum.  The veteran has not identified 
additional available evidence to substantiate his claim; 
thus, VA satisfied its duty to assist 


ORDER

Entitlement to service connection for schizophrenia to 
include schizoaffective disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


